Per Curiam,
The defendant upon pleading guilty to a charge of burglary was sentenced to pay a fine and costs, and to undergo imprisonment in the western penitentiary for a term of eight years. No minimum or maximum term was fixed as provided by the Act of June 19, 1911, P. L. 1055, section 6.
As was said by this court in Com. v. Shields, 50 Pa. Superior Ct. 194, “The sentence is certainly not, in form, for an indefinite term, but for a definite and fixed term, and, therefore, is not in accordance with the mandatory provisions of the act;” See Com. v. Francies, 67 Pa. Superior Ct. 588; Com. v. Francies, 58 Pa. Superior Ct. 273; Com. v. Bingle, 62 Pa. Superior Ct. 105.
Pursuing the same course as in the above cases we will remand the prisoner. Now December 21, 1920, it is ordered and adjudged that the relator be remanded, and that the record be remitted to the Court of Oyer and Terminer of Potter County, to the end that appropriate process may be issued to bring him into court for re-sentence in accordance with law.